UNITED STATES DISTRICT COURT USDC SDNY

SOUTHERN DISTRICT OF NEW YORK DOCUMENT
EDDY TOUSSAINT ELECTRONICALLY FILED

 

poc#
Plaintiff DATE FILED: _ 11/26/2019

 

-against-
19 Civ. 1239 (AT)
CITY OF NEW YORK, THE DEPARTMENT
FOR THE AGING, CARYN RESNICK, SAL ORDER
RULLAN, JOHN DOE(S) and JANE DOE(S)
(names currently unknown), each in his/her official
and individual capacities,

Defendants.
ANALISA TORRES, District Judge:

 

 

The case management conference scheduled for November 26, 2019 is hereby ADJOURNED
sine die. The parties shall make their applications, if any, by letter motion.

SO ORDERED.

Dated: November 26, 2019
New York, New York

OQ

ANALISA TORRES
United States District Judge

 
